Citation Nr: 1617242	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-19 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 3, 2010.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 7, 2011, and in excess of 70 percent thereafter.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for hypertension, including as secondary to service-connected PTSD, type 2 diabetes mellitus or a combination of service-connected disabilities.

6.  Entitlement to an increased rating for peripheral neuropathy with radiculopathy of the right lower extremity, currently rated as 20 percent disabling.

7.   Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to November 1968, with combat service in the Republic of Vietnam earning the Purple Heart with Oak Leaf Cluster and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran presented sworn testimony at a hearing before the undersigned in December 2015.  A transcript of that hearing is of record.

The issues of entitlement to service connection for hypertension and to a higher initial rating for PTSD were remanded by the Board in August 2013 for further development.  That development having been completed, these issues are again before the Board for adjudication.

Additionally, the Veteran reported on numerous occasions during the appeal period that he cannot work because of his service-connected disabilities.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to service connection for a heart condition and hypertension, and to an increased rating for peripheral neuropathy of the right lower extremity and left lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From the beginning of the appeal period through November 3, 2010, the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  

2.  Prior to the issuance of a decision in the appeal, the Veteran withdrew his claims of entitlement to service connection for glaucoma and for a higher initial rating for PTSD.    


CONCLUSIONS OF LAW

1.  The criteria for an award of TDIU have been met for the period prior to November 3, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  

2.  The criteria for withdrawal of a claim for service connection for glaucoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of a claim for an initial rating in excess of 50 percent PTSD prior to March 7, 2011, and a rating in excess of 70 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a TDIU Prior to November 3, 2010

The Veteran testified that he last worked in 2001, and that he has been unable to work since that time because of his service-connected disabilities.  See Hearing Tr. at 5.  He has been in receipt of a 100 percent combined evaluation since November 3, 2010, and seeks a TDIU prior to this time.  The Board notes that because the Veteran challenged the initial rating assigned for his service-connected PTSD and that matter has remained in appellate status, the relevant period on appeal is from December 7, 2007 to the present.  The Veteran testified that a grant of TDIU based on his service-connected disabilities between December 7, 2007 and November 3, 2010 would satisfy his appeal.  See Hearing Tr. at 5.

The Board finds that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation throughout the applicable period.  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  As of December 7, 2007, the Veteran was service connected for the following disabilities with the following ratings: PTSD rated at 50 percent; diabetes mellitus with diabetic retinopathy and cataracts with a 20 percent rating; peripheral neuropathy with radiculopathy of the right lower extremity and peripheral neuropathy of the left lower extremity, each rated as 10 percent disabling; and residuals of a gunshot wound affecting the right ankle rated as 10 percent disabling.  During the relevant time period, the Veteran became service-connected for additional disabilities and secured higher ratings for his peripheral neuropathy and scar disabilities.  His combined rating for his service-connected disabilities has been no less than 70 percent since December 7, 2007.  Therefore, the schedular criteria for an award of TDIU has been met throughout the relevant time period at issue because the Veteran had a service-connected disability rated at 40 percent or more (PTSD rated at 50 percent) and additional service-connected disabilities to bring the combined rating to 70 percent or more.

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's service-connected physical and mental disabilities rendered him unable to secure or follow substantially gainful employment between December 7, 2007 and November 3, 2010.  The record shows that since leaving the military, the Veteran has worked in semi-skilled, labor intensive jobs.  He has a high school diploma and attended a technical college; however, he did not finish a degree program.  He reports that he last worked as a machinist in 2001, and that he stopped working because of his physical disabilities.  He also reported that at the time he left his position, he was beginning to have difficulty controlling his temper at work.  

The Veteran's various VA examination reports and medical records during the relevant time period show that the physical and mental functional impairment he suffered as a result of his service-connected disabilities rendered him unable to obtain or maintain gainful employment in a labor position matching his education, skill set and experience.  The Veteran reported progressively increasing right ankle pain radiating to his toes and ankle instability.  He stated that the pain was constant, rated at least a 6/10 in severity and exacerbated with prolonged standing or walking with minimal relief from pain medications.  See January 2008 and April 2010 VA Examination Reports.  He demonstrated severely limited sensation in his right foot sole, third, fourth and fifth toes throughout the appeal period.  See August 2008 VA Medical Record; see also October 2009 and April 2010 VA Examination Reports.  His ambulation was increasingly difficult due to his right ankle and lower extremity neuropathies.  See January 2008 VA Examination Report.  At his October 2009 VA eye examination, he reported decreased, blurry and distorted vision.  He stated that glasses helped with his near vision but not with his distance vision or at night.  During an October 2009 VA diabetes examination, the examiner noted that his symptoms associated with diabetes included numbness and pain in his feet and legs and hypoglycemic episodes two or three times a week.  The examiner noted that the Veteran could do very light yard work, but has trouble walking more than fifty (50) yards.  The estimate of his METs was three (3) to five (5).  The examiner found that his diabetes affects his activities of daily living in that he tires easily, has trouble walking for long distances and cannot do regular yard work.  Additionally, the examiner noted that the Veteran's healthcare provider recommended that he limit his activity.  Finally, with regard to the Veteran's PTSD, throughout the relevant period he endorsed hypervigilance, hyperarousability, isolation, nightmares, frequent feelings of depression and chronic sleep impairment, getting only about three (3) to five (5) hours of sleep total per night with frequent awakenings from nightmares and pain.  See August 2008, March 2009 and November 2009 VA Examination Reports.  The VA examiners noted that he also suffered from trouble with concentration, isolation and irritability as a result of his PTSD symptoms.  Id.

The evidence set forth above shows that the Veteran was unable to obtain or maintain substantially gainful employment during the relevant period.  His reduced capacity for exercise and physical exertion, inability to stand or walk for long periods of time, decreased eyesight, irritability, chronic sleep impairment, isolation, depression and decreased concentration precluded him from working in a labor position.  Additionally, his chronic sleep impairment, irritability and decreased concentration, along with his education level and occupational history, make it unlikely that he would be able to work productively in a sedentary position.  Thus, as the evidence of record shows that his service-connected physical and psychological disabilities have caused him to be unable to obtain and maintain substantially gainful employment throughout the relevant period, entitlement to a TDIU is warranted.  

Withdrawn Increased Ratings Claims

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In December 2015, the Veteran submitted a written, signed statement withdrawing his appeal with regard to the issues of service connection for glaucoma and entitlement to an initial rating in excess of 50 percent for PTSD prior to March 7, 2011, and a rating in excess of 70 percent thereafter.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.


ORDER

Subject to the law and regulations governing the payment of VA monetary benefits, entitlement to a TDIU for the period from December 7, 2007 to November 3, 2010 is granted.

The appeal regarding the claim of service connection for glaucoma is dismissed.

The appeal regarding the claim for an initial rating in excess of 50 percent for PTSD prior to March 7, 2011, and a rating in excess of 70 percent thereafter, is dismissed.


REMAND

The Veteran testified that his right leg and left leg peripheral neuropathy has worsened since his most recent VA examination, which took place in December 2011.  Hearing Tr. at 11.  Additionally, the Veteran reported receiving treatment for his lower extremity neuropathies from a non-VA provider.  The Board finds that remand is necessary to provide the Veteran with a new VA examination and to obtain any outstanding treatment records.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 38 C.F.R. § 3.159.

With regard to his heart condition and hypertension, the Board finds that remand is necessary to obtain an additional VA examination and medical opinion.  The Board notes that the last time the Veteran was examined in connection with his claimed heart disorder, the VA examiner noted that the Veteran has a history of abnormal electrocardiograms since 2000, but did not have a "definite diagnosis of ischemic heart disease or coronary artery disease yet."  See September 2010 VA Examination Report.   The Veteran testified that his heart condition has persisted, and that he was admitted to a hospital for symptoms relating to his heart in 2014.  Additionally, the Board notes that the evidence of record shows that the Veteran's activity level is severely limited, as shown by his estimated METs of between three (3) and five (5) by interview.  See id.  On remand, the Veteran should be provided with another VA examination to determine whether he has any current cardiac or heart disability and if so, whether it is related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also remands the Veteran's claim of entitlement to service connection for hypertension in order to obtain a new VA examination and medical opinion addressing its etiology.  In a November 2013 VA addendum opinion, a VA examiner stated that the Veteran's hypertension is less likely as not related to or aggravated/permanently worsened by his service-connected PTSD because the medical literature does not support the etiologic causality of PTSD and hypertension.  During his hearing before the Board, the Veteran indicated his belief that his hypertension is not only caused or aggravated by his service-connected PTSD, but is also adversely affected by his service-connected diabetes as well.  See Hearing Tr. at 16-17.  He contends that his hypertension may be caused or aggravated by the combined effects of both of these conditions, which have worsened since his most recent VA examinations.  See id.  Thus, the Board finds that remand is in order to obtain a new VA examination and medical opinion addressing the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records concerning the Veteran's treatment for his heart, hypertension and lower extremity neuropathy disorders.

2.  After obtaining any additional medical records, schedule the Veteran for one or more appropriate examinations to determine the nature and etiology of his current heart and hypertension disorders.  The claims folder should be made available to and be reviewed by the examiner and all indicated tests should be completed.

After an examination of the Veteran and review of the claims file, the examiner should address the following:

(1)  Identify all of the Veteran's current heart conditions;  

(2) State whether it is at least as likely as not that any diagnosed heart condition had its onset in service or is related to an injury or disease incurred in service; 

(3) State whether it is at least as likely as not that any identified heart condition is either caused or aggravated by any one or more of the Veteran's service-connected disabilities, including their combined affects;  

(4) State whether it is at least as likely as not that the Veteran's hypertension had its onset in service or is related to an injury or disease incurred in service; 

(5) State whether it is at least as likely as not that the Veteran's hypertension is either caused or aggravated by any one or more of the Veteran's service-connected disabilities, including their combined affects.  

The examiner should note that the Veteran's service-connected disabilities include: PTSD, diabetes, multiple scars with retained metal foreign bodies, peripheral neuropathy of the right upper and left extremities, neuropathy of the right lower and left lower extremities, residuals of a gunshot wound to the right ankle, lumbar spine degenerative disc disease, tinnitus, erectile dysfunction and bilateral hearing loss.

In reaching his or her conclusion, the examiner should consider the Veteran's history of abnormal electrocardiograms since 2000, as well as his reports of ongoing symptoms during that time.  A complete rationale for all opinions expressed should be set forth in a report.

3.   Then schedule the Veteran for an appropriate VA examination addressing the nature and severity of his lower extremity neuropathies.  The claims folder should be made available to and be reviewed by the examiner.  A complete rationale for all opinions expressed should be set forth in a report.

4.  Then readjudicate the remanded issues.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


